Title: From Thomas Jefferson to John D. Wolf, 26 January 1822
From: Jefferson, Thomas
To: Wolf, John D.


                        
                        
                            Monticello
                            Jan. 26. 22.
                        
                    Th: Jefferson returns his thanks to mr D. Wolf for the discourse on Prejudice which he has been so kind as to send him. this great perverter of the human judgement, it is to be feared is too deeply rooted in the heart and affections of man to admit a hope that it can ever be eradicated. yet it’s influence on the happiness of society, and the general good is  so baneful as to give merit to every endeavor to impair it’s power. mr D. Wolf’s discourse is well calculated to have this effect. Th: J. owes his particular homage to the lady who has taken the kind trouble of copying this gratification for him.
                        
                    